Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-16-2021 has been entered.

2.        Claims 2 - 6, 8 - 12, 14 - 18, 20 - 24, 26, 27 are pending.  Claims 2, 8, 14, 20 have been amended.  Claims 26, 27 are new.  Claims 1, 7, 13, 19, 25 have been canceled.  Claims 2, 8, 14, 20 are independent.   File date is 5-29-2020.  

Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.        Initially it should be noted that the present application is a continuation application of application 10,671,420, now Patent No. 15/150238, having the same inventive entity.  The Assignee in both applications is the same.  The entire disclosures of the instant application and the patent are identical. 
           Claims 2 - 27 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 - 32 of U.S. Patent No. 10,671,420.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
          Claims 2, 8, 14, 20 of the instant application (16/887762) are almost the same as Patent (10,671,420) Claims 1, 17.  Claim 1 of the 10,671,420 Patent as shown in the table below contains every element of Claim 2 of the instant application and as such the difference is not enough to distinguish the two claims.  Claims 2, 8, 14, 20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.   A later patent/application claim is not patentably distinct from an earlier claim, if the later claim is unpatentable over the earlier claim.  

Application 16/887762
Claim 2

Patent (10,671,420)
Claim 1
“receiving, by a VNF manager (VNFM), a VNF descriptor (VNFD) information element associated with a VNF or VNF instance”
“receiving, by a VNF manager (VNFM), a VNF descriptor (VNFD) information element associated with a VNF or VNF instance, the VNFD information element including a VNF parameter describing 
characteristics of the VNF or VNF instance and a VnfConfigurableProperties 
information element defining one or more configurable VNF parameters that are 
configurable by the VNFM, the one or more configurable VNF parameters defined by the VnfConfigurableProperties information element as being configurable by the VNFM including at least one of an autoScalable Attribute or an autoHealable 
Attribute” 
“determining, by the VNFM, that an auto-scaling functionality of the VNF or VNF instance is configurable according to an autoScalable attribute of a VnfConfigurableProperties information element included in the VNFD information element”
“determining, by the VNFM, that the VNF parameter in the VNFD information element is configurable according to the VnfConfigurableProperties information element in the VNFD information element”
“re-configuring, by the VNFM, the auto-scaling functionality of the VNF or VNF instance in response to the auto-scaling functionality being configurable”
“re-configuring, by the VNFM, a value of the VNF parameter in the VNFD information element when the 
VNF parameter is configurable”




Claim Rejections - 35 USC § 103  
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 2 - 6, 8 - 12, 14 - 18, 20 - 24, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US PGPUB No. 20100165877) in view of Johnston et al. (US PGPUB No. 20160094483).     	

Regarding Claims 2, 8, Shukla discloses a method for dynamically configuring virtual network function (VNF) parameters and an apparatus supporting a virtual network function (VNF) manager (VNFM), the method and the apparatus comprising:
a)  receiving, by a VNF manager (VNFM), a VNF descriptor (VNFD) information element associated with a VNF or VNF instance (Shukla ¶ 006, ll 1-9: receiving identification information associated with virtual resources and determining a configuration template identifier; selecting a configuration template from library of configuration templates based on configuration template identifier; selected configuration template used for provisioning port and/or server based on selected configuration template), the VNFD information element received from a network function virtualization operator (NVFO). (Shukla ¶ 119, ll 9-17: dynamic provisioning system includes library of configuration templates related to virtual resources and provides provisioning of virtual resources; ¶ 120, ll 1-16: dynamic provisioning system configured to provide dynamic provisioning for virtual resources; detect and query device regarding virtual resources and determine appropriate provisioning and apply provisioning (automatically))

Shukla does not explicitly disclose for b): determining whether VNFD parameter is configurable according to a configuration element and for c): dynamically reconfiguring VNFD parameter.   However, Johnston discloses:
b)  determining, by the VNFM, that an auto-scaling parameter of the VNF or VNF instance is configurable according to an autoScalable attribute of a VnfConfigurableProperties information element included in the VNFD information element; (Johnston ¶ 067, ll 1-7: Identity Management service manages users, roles and organization related information for each service; basis for governance within system which protects access to service operations, applications, and associated processing environments for appropriate users enabling access with authorized permissions and access levels; ¶ 037, ll 10-22: generates records (for e.g., descriptor) mapping service/resource requirement (i.e., attribute name in the attribute name-value pair) to an action that needs to be performed for provisioning necessary service/resource (i.e., the value of the attribute name-value pair) for each environment of a cloud service, application hosted for execution; descriptor record associated with an instance of application, the correct descriptor record for application are quickly identified and appropriate resources and services provisioned for successful execution of application instance) and
c)  re-configuring, by the VNFM, the auto-scaling parameter of the VNF or VNF instance in response to the auto-scaling parameter being configurable. (Johnston ¶ 060, ll 13-18: auto-healing/auto scaling related modules engage provisioning service to broker appropriate resources/services enabling effective performance and provisioning servicing request(s) for application execution; ¶ 094, ll 9-16: one or more services/resources are adjusted or configured to add additional functionality or additional resources/services can be introduced to provide additional functionality)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for b): determining whether VNFD parameter is configurable according to a configuration element and for c): dynamically reconfiguring VNFD parameter as taught by Johnston.  One of ordinary skill in the art would have been motivated to employ the teachings of Johnston for the benefits achieved from the flexibility of a system that provides dynamic reconfiguration of auto-healing and auto-scalability information within a processing environment. (Johnston ¶ 060; ¶ 094)      

Furthermore for Claim 8, Shukla discloses wherein a processor, and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming causing the VNFM to perform operations. (Shukla ¶ 127, ll 1-4: includes processor and related processor-readable medium having instructions or computer code thereon for performing various process-implemented operations)         

Regarding Claims 3, 9, Shukla-Johnston discloses the method of claim 2 and the apparatus of claim 8, including configuration and instantiation of VNF instances.  (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. disabled to enabled); instruction or command to virtual machine to shutdown, suspend, or restart)

Shukla does not explicitly disclose re-configuring auto-scaling parameter of VNF instance, and disable/enable auto-scaling.  
However, Johnston discloses wherein the auto-scaling parameter of the VNF or VNF instance was disabled prior to the VNFM re-configuring the auto-scaling parameter of the VNF or VNF instance, and wherein the VNFM re-configures the auto-scaling parameter of the VNF or VNF instance by enabling the auto-scaling parameter of the VNF or VNF instance. (Johnston ¶ 060, ll 13-18: auto-healing/auto scaling related modules engage provisioning service to broker appropriate resources/services enabling effective performance and provisioning servicing request(s) for application execution; ¶ 094, ll 9-16: one or more services/resources are adjusted or configured to add additional functionality or additional resources/services can be introduced to provide additional functionality; ¶ 037, ll 34-45: identified actions include actions that need to be taken before execution of an instance of application, actions that need to be taken during execution of application instance and actions that need to be taken after completion of application instance; actions include provisioning required resources, checking resource dependencies of provisioned resources, migration of one or more resources or services, stopping a service, instantiating application and/or resources/services)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for re-configuring auto-scaling parameter of VNF instance, and disable/enable auto-scaling as taught by Johnston.  One of ordinary skill in the art would have been motivated to employ the teachings of Johnston for the benefits achieved from the flexibility of a system that provides dynamic reconfiguration of auto-healing and auto-scalability information within a processing environment. (Johnston ¶ 060; ¶ 094)  

Regarding Claims 4, 10, Shukla-Johnston discloses the method of claim 2 and the apparatus of claim 8, including configuration and instantiation of VNF instances.  (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. disabled to enabled); instruction or command to virtual machine to shutdown, suspend, or restart)

Shukla does not explicitly disclose re-configuring auto-scaling parameter of VNF instance, and disable/enable auto-scaling. 
However, Johnston wherein the auto-scaling parameter of the VNF or VNF instance was enabled prior to the VNFM re-configuring the auto-scaling parameter of the VNF or VNF instance, and wherein the VNFM re-configures the auto-scaling parameter of the VNF or VNF instance by disabling the auto-scaling parameter of the VNF or VNF instance. (Johnston ¶ 060, ll 13-18: auto-healing/auto scaling related modules engage provisioning service to broker appropriate resources/services enabling effective performance and provisioning servicing request(s) for application execution; ¶ 094, ll 9-16: one or more services/resources are adjusted or configured to add additional functionality or additional resources/services can be introduced to provide additional functionality; ¶ 037, ll 34-45: identified actions include actions that need to be taken before execution of an instance of application, actions that need to be taken during execution of application instance and actions that need to be taken after completion of application instance; actions include provisioning required resources, checking resource dependencies of provisioned resources, migration of one or more resources or services, stopping a service, instantiating application and/or resources/services)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for re-configuring auto-scaling parameter of VNF instance, and disable/enable auto-scaling as taught by Johnston.  One of ordinary skill in the art would have been motivated to employ the teachings of Johnston for the benefits achieved from the flexibility of a system that provides dynamic reconfiguration of auto-healing and auto-scalability information within a processing environment. (Johnston ¶ 060; ¶ 094)   

Regarding Claims 5, 11, Shukla-Johnston discloses the method of claim 2 and the apparatus of claim 8, including configuration and instantiation of VNF instances.  (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. disabled to enabled); instruction or command to virtual machine to shutdown, suspend, or restart) 

Shukla does not explicitly disclose determining VNFM is authorized to re-configure auto-scaling functionality of VNF according to an access permission sub-field. 
However, Johnston discloses wherein further comprising: determining that the VNFM is authorized to re-configure the auto-scaling functionality of the VNF or VNF instance according to an access permission sub-field of the VNFD information element. (Johnston ¶ 067, ll 1-7: Identity Management service manages users, roles and organization related information for each service; basis for governance within system which protects access to service operations, applications, and associated processing environments for appropriate users enabling access with authorized permissions and access levels (permissions, priority, access levels); ¶ 062, ll 1-9: Data Dictionary service manages metadata describing the various fields used within the environment descriptor data structure; metadata defines how fields are displayed, validated, and changed, as well as the source of initial default data, and field labels for translation)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for determining VNFM is authorized to re-configure auto-scaling functionality of VNF according to an access permission sub-field as taught by Johnston.  One of ordinary skill in the art would have been motivated to employ the teachings of Johnston for the benefits achieved from the flexibility of a system that provides dynamic reconfiguration of auto-healing and auto-scalability information within a processing environment. (Johnston ¶ 060; ¶ 094)

Regarding Claims 6, 12, Shukla-Johnston discloses the method of claim 2 and the apparatus of claim 8, including configuration and instantiation of VNF instances.  (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. disabled to enabled); instruction or command to virtual machine to shutdown, suspend, or restart)   

Shukla does not explicitly disclose determining VNFM has a higher administrative priority than an entity that previously configured auto-scaling functionality of VNF according to an administrative priority sub-field. 
However, Johnston discloses wherein further comprising: determining that the VNFM has a higher administrative priority than an entity that previously configured the auto-scaling functionality of the VNF or VNF instance according to an administrative priority sub-field of the VNFD information element. (Johnston ¶ 067, ll 1-7: Identity Management service manages users, roles and organization related information for each service; basis for governance within system which protects access to service operations, applications, and associated processing environments for appropriate users enabling access with authorized permissions and access levels (permissions, priority, access levels); ¶ 062, ll 1-9: Data Dictionary service manages metadata describing the various fields used within the environment descriptor data structure; metadata defines how fields are displayed, validated, and changed, as well as the source of initial default data, and field labels for translation) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for determining VNFM has a higher administrative priority than an entity that previously configured auto-scaling functionality of VNF according to an administrative priority sub-field as taught by Johnston.  One of ordinary skill in the art would have been motivated to employ the teachings of Johnston for the benefits achieved from the flexibility of a system that provides dynamic reconfiguration of auto-healing and auto-scalability information within a processing environment. (Johnston ¶ 060; ¶ 094)

Regarding Claims 14, 20, Shukla discloses a method for dynamically configuring virtual network function (VNF) parameters and an apparatus supporting a virtual network function (VNF) manager (VNFM), the method and the apparatus comprising:
a)  receiving, by a VNF manager (VNFM), a VNF descriptor (VNFD) information element associated with a VNF or VNF instance (Shukla ¶ 006, ll 1-9: receiving identification information associated with virtual resources and determining a configuration template identifier; selecting a configuration template from library of configuration templates based on configuration template identifier; selected configuration template used for provisioning port and/or server based on selected configuration template), the VNFD information element received from a network function virtualization operator (NFVO). (Shukla ¶ 119, ll 9-17: dynamic provisioning system includes library of configuration templates related to virtual resources and provides provisioning of virtual resources; ¶ 120, ll 1-16: dynamic provisioning system configured to provide dynamic provisioning for virtual resources; detect and query device regarding virtual resources and determine appropriate provisioning and apply provisioning (automatically))

Furthermore, Shukla discloses for b): a VNFD parameter in the VNFD is dynamically updated according to one or more sub-fields of the VNFD parameter. (Shukla ¶ 052, ll 1-8: parameters from configuration template can be provisioning instructions; interpreted by network device as instructions to change VLAN parameter(s); (configuration parameter(s) updated due to information within configuration template); ¶ 052, ll 6-13: VLAN settings for port and server set to a value included in VLAN parameters for a configuration template related to device identifier of virtual resource(s); other parameters from configuration template are provisioning instructions (i.e. setting other parameter values)).

Shukla does not explicitly disclose for b): determining whether VNFD parameter is configurable according to a configuration element and for c): dynamically reconfiguring VNFD parameter.   However, Johnston discloses: 
b)  determining, by the VNFM, that an auto-healing parameter of the VNF or VNF instance is configurable according to an autoHealable attribute of a VnfConfigurableProperties information element included in the VNFD information element; (Johnston ¶ 067, ll 1-7: Identity Management service manages users, roles and organization related information for each service; basis for governance within system which protects access to service operations, applications, and associated processing environments for appropriate users enabling access with authorized permissions and access levels; ¶ 037, ll 10-22: generates records (for e.g., descriptor) mapping service/resource requirement (i.e., attribute name in the attribute name-value pair) to an action that needs to be performed for provisioning necessary service/resource (i.e., the value of the attribute name-value pair) for each environment of a cloud service, application hosted for execution; descriptor record associated with an instance of application, the correct descriptor record for application are quickly identified and appropriate resources and services provisioned for successful execution of application instance) and
c)  re-configuring, by the VNFM, the auto-healing parameter of the VNF or VNF instance in response to the auto-healing parameter being configurable. (Johnston ¶ 060, ll 13-18: auto-healing/auto scaling related modules engage provisioning service to broker appropriate resources/services enabling effective performance and provisioning servicing request(s) for application execution; ¶ 094, ll 9-16: one or more services/resources are adjusted or configured to add additional functionality or additional resources/services can be introduced to provide additional functionality)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for b): determining whether VNFD parameter is configurable according to a configuration element and for c): dynamically reconfiguring VNFD parameter as taught by Johnston. One of ordinary skill in the art would have been motivated to employ the teachings of Johnston for the benefits achieved from the flexibility of a system that provides dynamic reconfiguration of auto-healing and auto-scalability information within a processing environment. (Johnston ¶ 060; ¶ 094)     

Furthermore, Shukla discloses for Claim 20, wherein a processor, and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming causing the VNFM to perform operations. (Shukla ¶ 127, ll 1-4: includes processor and related processor-readable medium having instructions or computer code thereon for performing various process-implemented operations)     

Regarding Claims 15, 21, Shukla-Johnston discloses the method of claim 14 and the apparatus of claim 20, including configuration and instantiation of VNF instances.  (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. disabled to enabled); instruction or command to virtual machine to shutdown, suspend, or restart)

Shukla does not explicitly disclose re-configuring auto-healing parameter of VNF instance and disable/enable auto-healing. 
However, Johnston discloses wherein the auto-healing parameter of the VNF or VNF instance was disabled prior to the VNFM re-configuring the auto-healing parameter of the VNF or VNF instance, and wherein the VNFM re-configures the auto-healing parameter of the VNF or VNF instance by enabling the auto-healing parameter of the VNF or VNF instance. (Johnston ¶ 060, ll 13-18: auto-healing/auto scaling related modules engage provisioning service to broker appropriate resources/services enabling effective performance and provisioning servicing request(s) for application execution; ¶ 094, ll 9-16: one or more services/resources are adjusted or configured to add additional functionality or additional resources/services can be introduced to provide additional functionality; ¶ 037, ll 34-45: identified actions include actions that need to be taken before execution of an instance of application, actions that need to be taken during execution of application instance and actions that need to be taken after completion of application instance; actions include provisioning required resources, checking resource dependencies of provisioned resources, migration of one or more resources or services, stopping a service, instantiating application and/or resources/services)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for re-configuring auto-healing parameter of VNF instance and disable/enable auto-healing as taught by Johnston.  One of ordinary skill in the art would have been motivated to employ the teachings of Johnston for the benefits achieved from the flexibility of a system that provides dynamic reconfiguration of auto-healing and auto-scalability information within a processing environment. (Johnston ¶ 060; ¶ 094)  

Regarding Claims 16, 22, Shukla-Johnston discloses the method of claim 14 and the apparatus of claim 20, including configuration and instantiation of VNF instances.  (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. disabled to enabled); instruction or command to virtual machine to shutdown, suspend, or restart)

Shukla does not explicitly discloses re-configuring auto-healing parameter of VNF instance and disable/enable auto-healing. 
However, Johnston discloses wherein the auto-healing parameter of the VNF or VNF instance was enabled prior to the VNFM re-configuring the auto-healing parameter of the VNF or VNF instance, and wherein the VNFM re-configures the auto-healing parameter of the VNF or VNF instance by disabling the auto-healing parameter of the VNF or VNF instance.  (Johnston ¶ 060, ll 13-18: auto-healing/auto scaling related modules engage provisioning service to broker appropriate resources/services enabling effective performance and provisioning servicing request(s) for application execution; ¶ 094, ll 9-16: one or more services/resources are adjusted or configured to add additional functionality or additional resources/services can be introduced to provide additional functionality; ¶ 037, ll 34-45: identified actions include actions that need to be taken before execution of an instance of application, actions that need to be taken during execution of application instance and actions that need to be taken after completion of application instance; actions include provisioning required resources, checking resource dependencies of provisioned resources, migration of one or more resources or services, stopping a service, instantiating application and/or resources/services)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for re-configuring auto-healing parameter of VNF instance and disable/enable auto-healing as taught by Johnston.  One of ordinary skill in the art would have been motivated to employ the teachings of Johnston for the benefits achieved from the flexibility of a system that provides dynamic reconfiguration of auto-healing and auto-scalability information within a processing environment. (Johnston ¶ 060; ¶ 094)  

Regarding Claims 17, 23, Shukla-Johnston discloses the method of claim 14 and the apparatus of claim 20, including configuration and instantiation of VNF instances.  (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. disabled to enabled); instruction or command to virtual machine to shutdown, suspend, or restart)
 
Shukla does not explicitly disclose determining VNFM is authorized to re-configure auto-scaling parameter of VNF according to an access permission sub-field. 
However, Johnston discloses wherein further comprising: determining that the VNFM is authorized to re-configure the auto-healing parameter of the VNF or VNF instance according to an access permission sub-field of the VNFD information element. (Johnston ¶ 067, ll 1-7: Identity Management service manages users, roles and organization related information for each service; basis for governance within system which protects access to service operations, applications, and associated processing environments for appropriate users enabling access with authorized permissions and access levels (permissions, priority, access levels); ¶ 062, ll 1-9: Data Dictionary service manages metadata describing the various fields used within the environment descriptor data structure; metadata defines how fields are displayed, validated, and changed, as well as the source of initial default data, and field labels for translation)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for determining VNFM is authorized to re-configure auto-scaling parameter of VNF according to an access permission sub-field as taught by Johnston.  One of ordinary skill in the art would have been motivated to employ the teachings of Johnston for the benefits achieved from the flexibility of a system that provides dynamic reconfiguration of auto-healing and auto-scalability information within a processing environment. (Johnston ¶ 060; ¶ 094)

Regarding Claims 18, 24, Shukla-Johnston discloses the method of claim 14 and the apparatus of claim 20, including configuration and instantiation of VNF instances.  (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. disabled to enabled); instruction or command to virtual machine to shutdown, suspend, or restart)
 
Shukla does not explicitly disclose determining VNFM has a higher administrative priority than an entity that previously configured auto-scaling parameter of VNF according to an administrative priority sub-field. 
However, Johnston discloses wherein further comprising: determining that the VNFM has a higher administrative priority than an entity that previously configured the auto-healing parameter of the VNF or VNF instance according to an administrative priority sub-field of the VNFD information element. (Johnston ¶ 067, ll 1-7: Identity Management service manages users, roles and organization related information for each service; basis for governance within system which protects access to service operations, applications, and associated processing environments for appropriate users enabling access with authorized permissions and access levels (permissions, priority, access levels); ¶ 062, ll 1-9: Data Dictionary service manages metadata describing the various fields used within the environment descriptor data structure; metadata defines how fields are displayed, validated, and changed, as well as the source of initial default data, and field labels for translation)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for determining VNFM has a higher administrative priority than an entity that previously configured auto-scaling parameter of VNF according to an administrative priority sub-field as taught by Johnston.  One of ordinary skill in the art would have been motivated to employ the teachings of Johnston for the benefits achieved from the flexibility of a system that provides dynamic reconfiguration of auto-healing and auto-scalability information within a processing environment. (Johnston ¶ 060; ¶ 094)

Regarding Claim 26, Shukla-Johnston discloses the method of claim 2, including configuration and instantiation of VNF instances.  (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. disabled to enabled); instruction or command to virtual machine to shutdown, suspend, or restart) 

Shukla does not explicitly disclose re-configuring the auto-scaling parameter of VNF instance based on priorities. 
However, Johnston discloses wherein the auto-scaling parameter is configurable by multiple entities, the re-configuring comprising: re-configuring, by the VNFM, the auto-scaling parameter of the VNF or VNF instance based on priorities of the multiple entities. (Johnston ¶ 067, ll 1-7: Identity Management service manages users, roles and organization related information for each service; basis for governance within system which protects access to service operations, applications, and associated processing environments for appropriate users enabling access with authorized permissions and access levels (permissions, priority, access levels); ¶ 037, ll 10-22: generates records (for e.g., descriptor) mapping service/resource requirement (i.e., attribute name in the attribute name-value pair) to an action that needs to be performed for provisioning necessary service/resource (i.e., the value of the attribute name-value pair) for each environment of a cloud service, application hosted for execution)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for re-configuring the auto-scaling parameter of VNF instance based on priorities as taught by Johnston.  One of ordinary skill in the art would have been motivated to employ the teachings of Johnston for the benefits achieved from the flexibility of a system that provides dynamic reconfiguration of auto-healing and auto-scalability information within a processing environment. (Johnston ¶ 060; ¶ 094)

Regarding Claim 27, Shukla-Johnston discloses the method of claim 2, including configuration and instantiation of VNF instances.  (Shukla ¶ 062, ll 8-14: external management entity provides instructions or commands to virtual resources host on servers; initiate instantiation of virtual resources; (enable (via commands) functionality of virtual instance); ¶ 078, ll 8-11: provisioning instruction to a virtual machine to change an operational state (i.e. disabled to enabled); instruction or command to virtual machine to shutdown, suspend, or restart)

Shukla does not explicitly disclose re-configuring auto-scaling parameter of VNF instance based on the configuration information obtained from system. 
However, Johnston discloses wherein further comprising: after the determining, obtaining, by the VNFM, configuration information corresponding to the autoScable attribute from an operations, administration, and management (OAM) system, the re-configuring comprising: re-configuring, by the VNFM, the auto-scaling parameter of the VNF or VNF instance based on the configuration information obtained from the OAM system. (Johnston ¶ 060, ll 13-18: auto-healing/auto scaling related modules engage provisioning service to broker appropriate resources/services enabling effective performance and provisioning servicing request(s) for application execution; ¶ 094, ll 9-16: one or more services/resources are adjusted or configured to add additional functionality or additional resources/services can be introduced to provide additional functionality)       
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shukla for re-configuring auto-scaling parameter of VNF instance based on the configuration information obtained from system as taught by Johnston.  One of ordinary skill in the art would have been motivated to employ the teachings of Johnston for the benefits achieved from the flexibility of a system that provides dynamic reconfiguration of auto-healing and auto-scalability information within a processing environment. (Johnston ¶ 060; ¶ 094)

Response to Arguments
7.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 11-16-2021, with respect to the rejection(s) under Shukla in view Belgaied have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shukla in view of Johnston.

A.  Applicant argues on pages 7-9 of Remarks:    ...   Belgaied fails to teach “determining ... that an auto-scaling parameter of the VNF or VNF instance is configurable,”   ...   .

    The Examiner respectfully disagrees.  Belgaied is no longer used as grounds of rejection. Arguments addressing rejections associated with Belgaied are moot due to new grounds of rejection.  

B.  Applicant argues on pages 9-10 of Remarks: Independent claim 8 is patentable at least for similar reasons as claim 2.

    Responses to arguments against independent claim 2 also answer arguments against independent claim 8, which has similar limitations as independent claim 2.    

C.  Applicant argues on page 9 of Remarks: For similar reasons discussed above, the relied-upon Belgaied does not disclose any parameters related to “healing/heal,”    ...  as set forth in amended claim 14 and 20.

    Belgaied is no longer used as grounds of rejection.  Arguments addressing disclosures associated with Belgaied are moot due to new grounds of rejection.
    Responses to arguments against independent claim 2 also answer arguments against independent claims 14 and 20, which have similar limitations as independent claim 2.      

D.  Applicant argues on page 9 of Remarks: New Claims.

    The new claims are addressed in the Office Action.     

E.  Applicant argues on pages 9-10 of Remarks: The remaining claims depend from    ...   one of the independent claims. It is respectfully submitted that these dependent claims are allowable by reason of depending from an allowable claim

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.   

Conclusion
                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                         January 9, 2022Primary Examiner, Art Unit 2443